Order entered July 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00810-CV

                              BENCHMARK BANK, Appellant

                                             V.

                  AMERICAN NATIONAL BANK OF TEXAS, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00988-2010

                                         ORDER
       We GRANT the July 22, 2014 motion of Shawn Gant, Official Court Reporter for the

429th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before AUGUST 22, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE